Citation Nr: 0415246	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-21 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.

A review of the record reveals that the veteran's claim for 
service connection for hearing loss was originally denied by 
a June 1964 rating decision.  The RO reopened the claim by 
rating decision in July 2002.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  


FINDINGS OF FACT

1.  In June 1964, the RO denied a claim for service 
connection for bilateral hearing loss and notified the 
veteran by letter of the denial and of his appellate rights.  
The veteran did not appeal that determination.

2.  Evidence presented since June 1964 bears directly and 
substantially on the issue on appeal.  Additionally, it is so 
significant, by itself or together with the evidence 
previously of record, that it must be considered in order to 
fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  The rating decision of June 1964 denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2. New and material evidence has been submitted; the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for a disease 
diagnosed after discharge from military service, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

At the time of the June 1964 rating decision, the evidence of 
record consisted of service medical records and VA medical 
examination report.  Service medical records show the 
veteran's hearing acuity was evaluated as 15/15 on whispered 
voice test upon entry into service in April 1959.  Physical 
examination was negative for any clinical findings or 
complaints referable to the ears or hearing acuity.  Upon 
separation examination, in March 1961, the veteran's hearing 
acuity was evaluated as 15/15 on both spoken voice and 
whispered voice tests.  A diagnosis of mild bilateral 
perceptive hearing loss was indicated on VA examination in 
May 1964.  The audiogram results were noted to demonstrate a 
sharp drop in high frequencies consistent with noise 
exposure. 

In June 1964, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  At that time it was 
determined, in effect, that the veteran's hearing loss was 
not of service origin and that the evidence did not support a 
finding that it was aggravated by service.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal that determination.  Accordingly, the June 
1964 decision is final.  38 U.S.C.A. § 7105.  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, the 
law in effect when the claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The veteran contends that while in service, he was exposed to 
significant noise and currently suffers from hearing loss.  
In connection with his claim to reopen, the veteran submitted 
a statement in August 2002 that specifically alleges acoustic 
trauma due to his exposure to .30 caliber machine gun fire in 
service.

The evidence received shows the veteran has submitted a 
statement describing his in-service noise exposure.  The 
Board finds that the new evidence bears directly and 
substantially on the issue on appeal.  The Board further 
finds that when viewed in connection with evidence previously 
assembled, the veteran's allegation contributes to a more 
complete picture of the circumstances surrounding the origin 
of his hearing loss and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the additional evidence is new and material and 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened; to that extent only, the appeal is allowed.




	REMAND

A review of the record reflects that the complete service 
records are not of record.  The veteran has reported active 
duty service from April 1959 to March 1961.  Additionally, he 
reported his military occupational specialty (MOS) as a 
gunner of a .30 caliber machine gun.  The veteran's VA Form 
DD-214, Report of Transfer or Discharge, is not of record.  
An appropriate effort must be made to obtain the veteran's 
DD-214 or other documentation in order to verify his MOS or 
otherwise corroborate his exposure to machine gun noise. 

Service medical records, dated from April 1959 to March 1961, 
are negative for any complaint, diagnosis, or treatment 
referable to hearing loss.  Post service medical records 
include a VA examination in May 1964, at which time the 
veteran was diagnosed with bilateral perceptive hearing loss.  
He also reported tinnitus.  The audiology report notes a 
sharp drop in high frequencies consistent with a history of 
noise exposure.  In March 2000, the veteran underwent VA 
audiological examination.  The diagnostic impression was mild 
to severe sensorineural hearing loss in the right ear and 
mild sloping to profound sensorineural hearing loss in the 
left ear.  There is no indication that the claims file was 
reviewed, nor is there any opinion offered as to etiology.  
Subsequently, the veteran underwent additional VA audio 
examination in April 2001.  The examiner reviewed the claims 
file and diagnosed bilateral sensorineural hearing loss.  
However, the examiner offered no opinion as to etiology.  In 
April 2002, the veteran underwent a VA ear disease 
examination.  Without explicitly reviewing the claims file, 
and without mention of the veteran's specific claim of noise 
exposure, the physician opined that there was "no evidence" 
to conclude that present hearing loss is associated with 
acoustic trauma.  One month later, in a May 2002 audio 
examination, a VA examiner reviewed the claims file and 
diagnosed bilateral sensorineural hearing loss, but did not 
offer an opinion as to etiology. 

Based upon a review of this evidence, the Board is unable to 
discern whether the veteran's bilateral hearing loss is of 
service origin.  It is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the etiology of 
the veteran's hearing loss and would be instructive with 
regard to the appropriate disposition of the issue under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the National 
Personnel Records Center (NPRC) (or other 
appropriate source) provide the veteran's 
Form DD-214 and other documentation pertinent 
to his exposure to machine gun noise.  Any 
information received should be associated 
with the claims folder. All attempts to 
obtain records which ultimately are not 
obtained should be documented.

3.  Following completion of the above, the 
veteran should be scheduled for a VA audio 
examination in order to determine the nature 
and etiology of any diagnosed hearing loss.  
It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with this examination and that 
fact should be so noted in the medical 
report.  Attention is invited to the 1964 VA 
examination in which tinnitus, and high 
frequency hearing loss "consistent with 
history of noise exposure," are reported.  
All testing deemed necessary by the examiner 
should be performed and the results reported.  
It is requested that the examiner obtain a 
detailed clinical history.  In conjunction 
with a review of the claims folder and an 
examination of the veteran, the examiner is 
asked to render an opinion whether it is at 
least as likely as not (probability of fifty 
percent or more) that any hearing loss and/or 
tinnitus diagnosed is related to the 
veteran's service.  

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



